Case 1:08-cv-00042-BMC-PK Document 1548 Filed 04/17/20 Page 1 of 2 PageID #: 28079




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


   PRECISION ASSOCIATES, INC.;                         Case No.: 08-CV-00042 (BMC) (PK)
   ANYTHING GOES LLC d/b/a MAIL
   BOXES ETC., and JCK INDUSTRIES,                            ORDER APPROVING
   INC., on behalf of themselves and all                 SETTLEMENT WITH CLAIMANT
   others similarly situated,                                CHINESE CHAMBER OF
                                                          INTERNATIONAL COMMERCE
                         Plaintiffs,
            v.

   PANALPINA WORLD TRANSPORT
   (HOLDING) LTD., et al.,

                         Defendants.



         THIS CAUSE came before the Court on Class Counsel’s and claimant China Chamber of

  International Commerce’s (“CCOIC”) Joint Motion for an Order approving a settlement between

  the parties and partial claim award to the CCOIC. The Court, having reviewed the Motion,

  hereby:

         ORDERS AND ADJUDGES:

         1.      The Settlement Agreement between Class Counsel and the CCOIC is approved.

                 Class Counsel and the Claims Administrator Epiq Class Action & Claims

                 Solutions, Inc. are authorized and directed to resolve the CCOIC’s claim against

                 the settlement funds in this litigation and pay the partial claim award according to

                 the terms of the Settlement Agreement.




                                                   1
Case 1:08-cv-00042-BMC-PK Document 1548 Filed 04/17/20 Page 2 of 2 PageID #: 28080




  SO ORDERED.

  Dated:    April 17        , 2020

  Digitally signed by Brian
  M. Cogan
  HON. BRIAN M. COGAN
  United States District Judge




                                        2
